Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 1 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 2 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 3 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 4 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 5 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 6 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 7 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 8 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 9 of 10
Case 17-34659 Doc 40-1 Filed 05/21/19 Entered 05/21/19 11:10:21 Desc Exhibit
         A - Multi-Board Residential Real Estate Contract 7.0 Page 10 of 10
